Exhibit 10.1

 

(Execution Copy)

 

 

SECOND INTERIM AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

This agreement dated as of January 24, 2018 is made among:

 

TUCOWS.COM CO.

TING FIBER, INC.

TING INC.

TUCOWS (DELAWARE) INC. and

TUCOWS (EMERALD), LLC

(as Borrowers)

 

- and -

 

TUCOWS INC.

(as a Guarantor)

 

- and -

 

THE LENDERS PARTY TO THIS AGREEMENT

(as Lenders)

 

- and -

 

BANK OF MONTREAL

as Administrative Agent

 

 

WHEREAS the undersigned are parties to the first amended and restated credit
agreement dated January 20, 2017, as amended prior to the date hereof (the
"Credit Agreement");

 

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each party, the parties agree as follows:

 

1.

Terms used herein as defined terms shall have the respective meanings ascribed
thereto in the Credit Agreement, unless otherwise defined herein.

 

2.

The following defined terms are hereby added to Section 1.01 of the Credit
Agreement:

 

“Sprint Agreement” means the Master Wireless Wholesale Agreement between Tucows
Inc., Ting Inc. and Sprint Spectrum L.P. dated October 8, 2014, as amended.

 

“Sprint Liability” means, at any time, the cumulative amount payable by the
Companies at such time to Sprint Spectrum L.P. pursuant to Section 2.21
(Required Revenue) of Schedule 1.0 (CDMA Service and LTE Service Pricing) of the
Sprint Agreement (for greater certainty, after deduction of the cumulative
amount spent by the Companies on network services thereunder) as determined in
accordance with the Sprint Agreement.

 

 

--------------------------------------------------------------------------------

 

 

3.

The following defined terms in Section 1.01 of the Credit Agreement are hereby
deleted and replaced with the following defined terms:

 

“Adjusted EBITDA” means, in respect of any twelve (12) month fiscal period,
EBITDA for such fiscal period plus an amount equal to the lesser of the
following: (i) the portion (if any) of the T-Mobile Liability and the Sprint
Liability which was deducted in the determination of EBITDA for such fiscal
period; and (ii) the T-Mobile Liability and the Sprint Liability as at the end
of such fiscal period.

 

“Funded Debt” in respect of any Person means obligations of such Person which
are considered to constitute debt in accordance with GAAP, including
indebtedness for borrowed money (in the case of the Borrowers, specifically
including the Outstanding Advances), Subordinated Debt, obligations secured by
Purchase-Money Security Interests, obligations under Capital Leases, capitalized
interest, and the redemption price of any securities issued by such Person
having attributes substantially similar to debt (such as securities which are
redeemable at the option of the holder); but excluding the following: accounts
payable, future income taxes (both current and long-term) and obligations under
Hedging Agreements which have not yet become due and payable; plus, in the case
of the Companies, the T-Mobile Liability and the Sprint Liability.

 

“Permitted Funded Debt” means, without duplication: (i) the Outstanding
Advances; (ii) indebtedness of a Borrower to the holders of Bankers' Acceptances
(and for greater certainty, such Borrower's contingent obligation to each Lender
which has accepted a Bankers' Acceptance comprises part of the Outstanding
Advances); (iii) indebtedness of any Company to another Company; (iv)
Subordinated Debt; (v) Funded Debt of the Companies secured by Permitted Liens;
(vi) the T-Mobile Liability; (vii) the Sprint Liability; and (viii) obligations
under any Guarantees which are considered to constitute Funded Debt, but only to
the extent such Guarantees are permitted pursuant to this Agreement.

 

“Total Funded Debt” means at any time, the Funded Debt of Tucows Inc. on a
consolidated basis at such time, specifically including for greater certainty
the Outstanding Advances, Subordinated Debt, the T-Mobile Liability and the
Sprint Liability.

 

4.

Clause (v) of Section 9.01(k) of the Credit Agreement is hereby deleted and
replaced with the following:

 

(v)     the eNom Companies may continue to maintain their bank accounts with
Silicon Valley Bank existing as at the Amendment Closing Date provided that the
aggregate of all amounts held in such accounts shall not exceed $3,000,000.

 

5.

The foregoing amendments shall also be reflected in the next formal amendment to
the Credit Agreement.

 

2

--------------------------------------------------------------------------------

 

 

6.

This agreement shall be interpreted in accordance with the laws of the Province
of Ontario. Without prejudice to the right of the Agent and the Lenders to
commence any proceedings with respect to this agreement in any other proper
jurisdiction, the parties hereby attorn and submit to the non-exclusive
jurisdiction of the courts of the Province of Ontario.

 

7.

This agreement may be executed in several counterparts, each of which, when so
executed, shall be deemed to be an original and which counterparts together
shall constitute one and the same agreement. This agreement may be executed by
facsimile or pdf, and any signature contained hereon by facsimile or pdf shall
be deemed to be equivalent to an original signature for all purposes.

 

8.

This agreement shall be binding upon and shall enure to the benefit of the
parties and their respective successors and permitted assigns; "successors"
includes any corporation resulting from the amalgamation of any party with any
other corporation.

 

 

[the remainder of this page is intentionally blank; signature pages follow]

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties hereto have executed this agreement.

 

 

TUCOWS INC.   TING FIBER, INC.      

By:

/s/Dave Singh  

By: 

/s/Dave Singh  

name: Dave Singh

title: CFO

   

name: Dave Singh

title: CFO

                  TUCOWS.COM CO.   TING INC.      

By:

/s/Dave Singh  

By:

/s/Dave Singh  

name: Dave Singh

title: CFO

   

name: Dave Singh

title: CFO

                  TUCOWS (DELAWARE) INC.  

TUCOWS (EMERALD), LLC

by its sole member, TING FIBER, INC.

     

By:

/s/Dave Singh  

By:

/s/Dave Singh  

name: Dave Singh

title: CFO

   

name: Dave Singh

title: CFO

 

 

[signatures continued on next page]

 

4

--------------------------------------------------------------------------------

 

 

BANK OF MONTREAL, as Administrative Agent

 

BANK OF MONTREAL, as a Lender

     

By:

/s/Francis Wentzel

 

By: 

/s/Grace Lam

 

name: Francis Wentzel

title: Managing Director

   

name: Grace Lam

title: Director

          By: /s/Allen Benjamin   By: /s/Aditya Sapru  

name: Allen Benjamin

title: Director, Loan Syndications

   

name: Aditya Sapru

title: Managing Director

     

BANK OF MONTREAL, Chicago Branch, as a Lender

 

ROYAL BANK OF CANADA, as a Lender

     

By:

/s/Randon Gardley

 

By:

/s/ Brad W. Clarkson

 

name: Randon Gardley

title: Vice President

   

name: Brad W. Clarkson

title: Authorized Signatory

          By:     By:    

name:

title:

   

name:

title:

     

THE BANK OF NOVA SCOTIA, as a Lender

 

 

     

By:

/s/Suneel Puri  

 

 

 

name: Suneel Puri

title: Director, National Accounts

   

 

          By: /s/Yvonne Bai        

name: Yvonne Bai

title: Associate Director, National Accounts

     

  

5